 



Exhibit 10.15

Named Executive Officer Salary, Bonus and Perquisite Arrangements for 2005

     Set forth below is a description of certain compensation arrangements for
2005 for the following officers of ITLA Capital Corporation (the “Company”) and
Imperial Capital Bank, referred to below as the “named executive officers”:
George W. Haligowski, Chairman of the Board, President and Chief Executive
Officer; Norval L. Bruce, Vice Chairman of the Board and Chief Credit Officer;
Timothy M. Doyle, Senior Managing Director and Chief Financial Officer; Don
Nickbarg, Senior Managing Director and Chief Banking Officer; Maria P. Kunac,
Senior Managing Director and Chief Lending Officer; and Scott Wallace, Managing
Director — Finance and Treasurer.

Base Salaries

     Effective January 1, 2005, the base salaries of the named executive
officers were set as follows:

          Name   Base Salary  
George W. Haligowski
  $ 590,000  
Norval L. Bruce
    241,500  
Timothy M. Doyle
    225,000  
Don Nickbarg
    185,500  
Maria P. Kunac (1)
    185,000  
Scott Wallace
    162,000  



--------------------------------------------------------------------------------

(1)   Ms. Kunac joined the Company on November 1, 2004.

2005 Executive Bonus Plan

     Under the Company’s 2005 Executive Bonus Plan, the named executive officers
are eligible for cash bonuses in the discretion of the Compensation Committee of
the Company’s Board of Directors based on their review of the Company’s
performance and the individual’s performance in 2005, with Mr. Haligowski
providing recommendations for the bonus amounts for the named executive officers
other than himself. The maximum bonus for Mr. Haligowski was set at 150% of his
base salary, and the maximum bonuses for the other named executive officers were
set at 50% of base salary, provided that Mr. Haligowski may recommend to the
Compensation Committee that Ms. Kunac’s bonus be increased to 55% of her base
salary.

Corporate Vehicle Program

     The Company maintains a corporate vehicle program, under which officers at
or above the First Vice President level are given the choice of the use of a
Company-purchased vehicle, with the Company covering the purchase cost up to a
specified amount and the costs of operating

 



--------------------------------------------------------------------------------



 



the vehicle (including insurance, gasoline, maintenance and repairs), or a
monthly allowance intended to cover the costs of the officer’s operation of his
or her own vehicle for business use. On January 5, 2005, the maximum
Company-covered purchase cost and monthly allowance options for the Managing
Director level and above were set as follows:

                  Officer Level   Max. Purchase Cost   Monthly Allowance
Chief Executive Officer
  $ 98,750     $ 2,600  
Vice Chairman, Unit
               
President or Senior

               
Managing Director

  $ 62,000     $ 1,600  
Managing Director

  $ 50,000     $ 1,300  

Additional Chief Executive Officer Compensation and Benefits

     Effective January 3, 2005, the Company transferred its timeshare interest
in a resort club to Mr. Haligowski as compensation. Based on an independent
third party appraisal, the Company determined that this timeshare interest had a
fair market value at the time of transfer of $175,000.

     Mr. Haligowski receives various perquisites and other personal benefits,
including the use of up to 35 hours of chartered aircraft services during 2005.
The aggregate cost to the Company of providing these perquisites and other
personal benefits to Mr. Haligowski during 2005 is not expected to exceed
$250,000.

2